     Case 1:20-cv-00064-DAD-JLT Document 28 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11 D.D., a minor, by and through his father and      Case No. 1:20-cv-00064-DAD-JLT
   guardian ad litem Tom Durbin,
12                                                   ORDER CLOSING THE CASE
               Plaintiff,                            (Doc. 27)
13
          vs.
14
   COUNTY OF KERN;
15 MARCUS CLOUD;
   and DOES 1-10,
16
               Defendants.
17

18         The parties have settled their case and have stipulated to the action being dismissed with
19 prejudice. (Doc. 27) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

20 effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688,

21 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

22

23 IT IS SO ORDERED.

24      Dated:    March 15, 2021                             /s/ Jennifer L. Thurston
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27

28
